Citation Nr: 1214256
Decision Date: 04/19/12	Archive Date: 05/24/12

DOCKET NO.  09-17 903	)	DATE APR 26 2012
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California




ORDER

The following corrections are made in a decision issued by the Board in this case on April 19, 2012:

On page 20, under the ORDER section of the decision, the last sentence is changed from Entitlement to service connection for a right foot disability is denied to Entitlement to service connection for a left foot disability is denied. 



		
	James L. March
	Veterans Law Judge, Board of Veterans Appeals
Citation Nr: 1214256	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for acne vulgaris.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of right shoulder surgery.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right foot disability.

5.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to September 1969.  He was in the Air National Guard of California from July 1993 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  At that hearing, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  

The issue of entitlement to service connection for acne vulgaris is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for acne vulgaris was denied by a June 2003 rating decision that was not appealed.

2.  Evidence received subsequent to the June 2003 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  A claim for service connection for residuals of right shoulder surgery was denied by a June 2003 rating decision that was not appealed.

4.  Evidence received subsequent to the June 2003 rating decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.

5.  The Veteran's low back disorders have not been related by competent medical evidence to active duty service.

6.  The Veteran's right foot disorder has not been related by competent medical evidence to active duty service.

7.  The Veteran's left foot disorder has not been related by competent medical evidence to active duty service.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied a claim for service connection for acne vulgaris is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been submitted since the June 2003 rating decision, and the claim of entitlement to service connection for acne vulgaris is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2011).

3.  The June 2003 rating decision which denied a claim for service connection for residuals of right shoulder surgery is final. 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).

4.  New and material evidence has not been submitted since the June 2003 rating decision, and the claim of entitlement to service connection for residuals of right shoulder surgery is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2011).

5.  A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  A right foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 
7.  A left foot disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to requests to reopen previously-denied claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in June 2006, February 2007, June 2008, and March 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Kent, 20 Vet. App. at 1.  Together, the letters informed the appellant of what evidence was required to reopen and substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in May 2007.  38 C.F.R. § 3.159(c)(4) (2011).  The May 2007 VA examiner addressed the etiology of the Veteran's back pain in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The May 2007 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed bilateral foot disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no medical evidence has been presented showing the possibility that a bilateral foot condition is related to service, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

New and Material Evidence

In a decision dated in June 2003, the RO denied the Veteran's claims for service connection for acne vulgaris and residuals of right shoulder surgery.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002).  Thus, the June 2003 decision is final.  

The Veteran's application to reopen his claim of service connection for acne condition and shoulder condition was received in March 2006.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Board notes that by a June 2007 rating decision, the RO declined to reopen the Veteran's claims of entitlement to service connection for acne vulgaris (also claimed as chloracne) and residuals of right shoulder surgery.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection for acne vulgaris was denied in June 2003 on the basis that the Veteran reported that he only had one treatment for facial skin problems during his military service.  In addition, there were no post-service treatment records showing treatment for acne vulgaris from the time of discharge from military service to June 2003, and VA examination showed acne vulgaris, predominantly cystic acne with significant scarring and a mild degree of repugnance of the face clinically quiescent at that time.  

Service connection for residuals of right shoulder surgery was denied in June 2003 on the basis that the service treatment records showed that he underwent surgery to the right shoulder in September 1994 and that he reinjured his right shoulder in May 1996.  Further, there was no other evidence showing treatment or complaints of the right shoulder during the remainder of his military service, and the Veteran reported in his application for compensation that he had not been treated for the right shoulder since his discharge from service.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has chloracne or other acneform disease consistent with chloracne, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2011).  

Based on the grounds stated for the denial of service connection for acne vulgaris, new and material evidence would consist of evidence of continuity of post-service symptoms, competent medical evidence linking current diagnosis of acne vulgaris to the Veteran's active duty service or to post-service symptoms, or competent medical evidence of diagnosis of chloracne or other acne form disease consistent with chloracne.

Based on the grounds stated for the denial of service connection for residuals of right shoulder surgery, new and material evidence would consist of evidence of continuity of post-service symptoms, competent medical evidence linking current diagnosis of residuals of right shoulder surgery to the Veteran's active duty service or to post-service symptoms.

In this regard, additional evidence received since the June 2003 rating decision includes various VA and private treatment records, written statements as well as personal hearing testimony from the Veteran.  

In a statement received by the Veteran in November 2011, he reported that upon arriving home from Vietnam, he tried over-the-counter medication and saw various dermatologists and plastic surgeons to help with the scars caused by the acne from Vietnam and that he continues to receive topical cream "Metronidazole" medication for his face.  In addition, the Veteran testified that he was examined for acne vulgaris or chloracne at the Fresno Veteran's Hospital.  The Veteran testified that this condition bothered him since service, that it got worse, and the pigmentation just flared up.  The Veteran testified that even when he was transferred to other bases, it never went away.

In March 2006, the Veteran submitted a letter from an environmental physician at the Fresno VA facility noting the Veteran's recent participation in VA's Agent Orange Registry and indicating that a review of the results of the Veteran's history and physical examination indicated that he had acne.  

Also, in November 2011, the Veteran testified that he did get hit with shrapnel on his right arm but he could not prove it, and he did not get a Purple Heart because of what happened when he ran to the corpsman.  The Veteran reported that he was hit with shrapnel, and ran to the corpsman's bunker.  He indicated that the corpsman pulled out his .45 and asked the Veteran to get out.  So, he noted, another Marine saw that the Veteran was bleeding and said, "He's bleeding," but the corpsman said that it was nothing but a scratch and ordered them to get out.  The Veteran testified that he was having pain in his arm but that he was never checked out for it and was never given treatment for it.  

In regard to the evidence submitted since the June 2003 rating decision, the Board finds that the medical records, and statements and testimony of the Veteran with respect to his acne, are neither cumulative nor redundant.  Further, the new evidence relates to an unestablished fact necessary to substantiate the claim.  Specifically the Veteran has presented testimony of continuity of symptomatology of his acne condition during service and since being discharged from service.  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received subsequent to June 2003 rating decision as pertains to acne is new and material and serves to reopen the claim.  

The Board, however, finds that the evidence of record regarding the Veteran's right shoulder is cumulative or redundant of the evidence of record at the time of the June 2003 rating decision.  Specifically, in May 2003, the Veteran submitted a statement that while in Vietnam, he was hit in the right shoulder and right elbow, that the corpsman did not want to treat it as he thought it was just a scratch.  The Veteran reported that they had been hit hard that day in March 1968.  He noted he was caught in a trench hole and that he ran to escape the incoming.  He stated that he and another Marine ran into the corpsman's bunker.  He alleged that the corpsman pulled his .45 pistol and locked and loaded it.  The Veteran reported that the corpsman wanted them out, and the other Marine saw that the Veteran's right shoulder was bleeding and mentioned it to the corpsman.  The corpsman said that it was only a scratch and told them to get out.  The Veteran stated that they ran out into the incoming to hid elsewhere, that he treated himself and went on as normal as possible.  The Veteran reported that when he left Vietnam he arrived in Hawaii and went to the doctor and complained of pain in the knee and right shoulder area.  
 
The Board has considered the evidence received since the June 2003 rating decision and finds that there is still no evidence that the Veteran's residuals of right shoulder surgery were incurred in or aggravated by active service.  Accordingly, the Board finds that the evidence received subsequent to June 2003 rating decision as it pertains to residuals of right shoulder surgery is not new and material and does not serve to reopen the claim.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ACDUTRA), or injuries suffered during inactive duty training (INACDUTRA) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2011).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National Guard service (ACDUTRA or INACDUTRA with no active duty) is not a Veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307 (2011), applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112 (West 2002); 38 C.F.R. § 3.307 (2011).  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

In this case, the Veteran had active duty service in the Marine Corps; he also had service in the Air National Guard.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  The first question that must be addressed is whether arthritis of the back and feet or a chronic back or foot disorder is factually shown during service or any period of ACDUTRA.  The Board concludes it was not.  

In November 1968, the Veteran presented with complaints of bilateral flank pain.  Impression after physical examination was muscular pain.  In December 1968, the Veteran presented with a complaint of lumbar spine pain for three months and provided a history of an old injury.  Physical examination demonstrated moderate paravertebral (PV) spasm and no localized tenderness.  Impression was muscle strain.  In January 1969, the Veteran presented with right lower quadrant pain for two days especially on urination and lumbar spine aching pain for 10 days.  Physical examination demonstrated moderate lumbar spine tenderness to percussion.  Impression was possible urinary tract infection versus lumbar spine strain.  Urinalysis was within normal limits, lumbar spine films were within normal limits.  

Report of Medical Examination dated in August 1969 noted the only abnormality of identifying body marks, scars, and tattoos, specifically birthmark on left thigh, a one-inch scar left eyebrow, and "BS" right buttock.  Under the section for summary of defects and diagnoses, the examiner wrote, "NONE."  On the Report of Medical History completed by the Veteran in conjunction with his physical examination, the Veteran denied arthritis, recurrent back pain, and foot trouble.   

Report of Medical Examination dated in June 1993 for enlistment into the Air National Guard evaluated the Veteran's spine and feet as normal.  On the Report of Medical History completed by the Veteran in conjunction with his physical examination, the Veteran denied arthritis, recurrent back pain, and foot trouble.   

Despite findings in service of lumbar spine pain and strain, the Board cannot conclude a "chronic" lumbar spine disability was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

In addition, on the clinical examination for separation from Air National Guard service in June 1999, the Veteran's spine and feet were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, the Veteran denied ever having recurrent back pain.  Thus, there is no medical evidence that shows that the Veteran suffered from any chronic back disorder, including arthritis, during service. 
 
The service treatment records are absent complaints, findings or diagnoses of any foot trouble during active duty service.  On the clinical examination for separation from Air National Guard service, the Veteran's feet were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, the Veteran denied ever having foot trouble.   Thus, there is no medical evidence that shows that the Veteran suffered from any chronic foot disorder, including arthritis, during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  Arthritis can be service connected on such a basis; however, the first indication of arthralgias of the low back and feet was not until June 2005, and the first showing of rheumatoid arthritis was not until February 2006, more than 30 years after the appellant's discharge from active service and approximately five to six years after the Veteran's discharge from National Guard service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

Such evidence is lacking here.  Although the appellant reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  As noted above, the file contains records of treatment and examinations during his National Guard service.  Not one of these records shows pertinent past medical history concerning a back or foot condition, no relevant abnormalities upon physical examination, and no complaints from the appellant concerning back or foot pain.  Moreover, as noted above, there are medical histories the Veteran completed in June 1993 and June 1999 wherein he denied having or ever having arthritis, recurrent back pain, or foot trouble.  In light of the normal physical examinations conducted in June 1993 and 1999, and the lack of any relevant history reported between 1969 and February 2006, service connection is not warranted under 38 C.F.R. § 3.303(b) (2011).  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Such lack of contemporaneous evidence is for consideration in determining credibility.  In this regard, the Board notes that the record is devoid of objective evidence of arthritis until decades after active service.  

In 1996 and 2003, the Veteran filed claims with VA for benefits evidencing his awareness that he could apply for VA benefits for service-related disabilities. At that time he did not file a claim for service connection for arthritis of the back or feet.  This is inconsistent with any assertion that he has had back and feet pain since service because it is reasonable to conclude that if he believed that he had back and foot pain in 1996 or 2003 that were related to service, he would have claimed service connection for them at that time.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In this case, the Veteran clearly has a current lumbar spine and bilateral foot disorders.  He has been diagnosed as having rheumatoid arthritis, osteoarthritis, arthralgias, degenerative disc disease, and fasciitis.  In addition, x-rays of the lumbar spine in June 2007 showed degenerative changes in addition to disc degenerative changes at lumbosacral junction.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and active military service.
  
No medical professional, however, has ever related the Veteran's back or foot arthralgias or rheumatoid arthritis to the Veteran's active military service.  The Veteran underwent VA examination in May 2007 at which time he reported that he could not recall any specific incidents where he hurt his back.  After physical examination, the Veteran was diagnosed as having lumbar degenerative disc disease.  The examiner noted that the Veteran did not specifically submit a low back claim but instead was advised by counselors during his intake that this could possibly be the result of his time in the service.  The examiner noted that medically, the Veteran had age related evidence of arthritis that is consistent with an etiological factor due more to time and aging than to any specific trauma.  The examiner also noted that given the timing of the Veteran's dates of service with greater than 30 years of no significant incident or injury, there was limited clinical support for service connection status.  The examiner opined, "Therefore, orthopedically it is less likely as not caused by direct trauma while in the military service.  However, he should be evaluated for connection of his service connected diabetes and his low back pain."  The examiner noted that the Veteran had diabetes which had already been service-connected under separate cover and a possible peripheral neuropathy which was secondary to his lumbar pain.    

The Board notes that it appears that the examiner was relating the Veteran's back pain to his service-connected diabetes mellitus.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, however, the examiner did not provide an opinion that the Veteran's lumbar pain was secondary to his service-connected diabetes but that his service-connected diabetes and possible peripheral neuropathy was secondary to lumbar spine pain.  

Thus, the record is absent evidence of in-service incurrence of chronic lumbar spine or foot disorder, including arthritis; evidence of arthritis within a year following active service; credible evidence of continuity of symptomatology; and medical evidence of a nexus between the Veteran's active service and currently diagnosed lumbar spine and foot disorders. 

Although the Veteran contends that his lumbar spine and bilateral foot disorders are related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the reopening of the claim for service connection for acne vulgaris is granted.

New and material evidence not having been submitted, the reopening of the claim for service connection for residuals of right shoulder surgery is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to service connection for a right foot disability is denied.


REMAND

As noted above, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran's service treatment records indicate that on enlistment in the Marine Corps, the Veteran denied ever having skin disease.  Report of Medical Examination in August 1967 evaluated the Veteran's skin as normal.  

In August 1968, the Veteran presented with complaints of facial skin problem since being in Vietnam.  Impression was acne vulgaris.  

On VA examination in April 2003, the Veteran provided a history of acne when he entered service which became much worse after leaving the jungles of Vietnam.  Physical examination of the face revealed multiple scars from cystic acne, generalized irregularity about the beard region, sparing the cheeks and nose abs well as the area above the upper lip.  Most of the areas of the cheek to the jaw line have scars compatible with cystic acne.  There were no current lesions of suppuration of pustules at that time.  The Veteran was diagnosed as having acne vulgaris, predominantly cystic acne with significant scarring and a mild degree of repugnance of the face, currently quiescent clinically.

The examiner noted that the Veteran had cystic acne which affected the face and left some scarring.  The examiner stated that he did not believe that this was chloracne but rather simple cystic acne related to androgen-mediated growth of bacteria.  The examiner noted that the Veteran did have scarring and he was conscious of it.  

In June 2005, the Veteran was diagnosed as having scarring from old facial acne.    

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand is, therefore, required to afford the Veteran an adequate VA examination. 

In this case, although the April 2004 VA examiner determined that the Veteran did not have chloracne, he did not render an opinion as to whether the current acne vulgaris or the scarring was related to the acne vulgaris diagnosed during active service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his acne vulgaris that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his present acne vulgaris.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current acne vulgaris, and its residuals, is in any way related to the symptoms documented during the Veteran's active duty service, including exposure to Agent Orange.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


